     Case 1:18-cv-01319-DAD-EPG Document 59 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PENN-STAR INSURANCE COMPANY,                    No. 1:18-cv-01319-DAD-EPG
12                      Plaintiff,
13           v.                                       ORDER MODIFYING SCHEDULING
                                                      ORDER
14    ZENITH INSURANCE COMPANY, et al.,
15                      Defendants.
16

17          On August 19, 2020, the parties filed a joint status report (ECF No. 58) to concern

18   scheduling following the Court’s order denying Plaintiff Penn-Star Insurance Company’s (“Penn-

19   Star”) motion for summary judgment. Finding good cause, the Court hereby modifies the

20   scheduling order as follows:

21
                   Date                                   Event
22
            August 28, 2020    Penn-Star and Defendant Zenith Insurance Company
23                             (“Zenith”) exchange their respective information and
                               supporting documentation setting out the sums paid in
24                             defense of the Garcia action described in the joint status
                               report and for which they claim reimbursement from the
25                             other.
            September 4, 2020 Deadline for Zenith to file and serve its counterclaim
26
                               against Penn-Star
27          September 25, 2020 Deadline for Penn-Star and Zenith to prepare a stipulation
                               of agreed facts and documents to support their respective
28                             motions.
                                                   1
     Case 1:18-cv-01319-DAD-EPG Document 59 Filed 08/27/20 Page 2 of 2

 1         September 25, 2020 Deadline for Penn-Star to file and serve its answer to
                              Zenith’s counterclaim
 2
           October 19, 2020   Deadline for Penn-Star and Zenith file cross-motions for
 3                            summary judgment
           November 9, 2020   Deadline for Penn-Star and Zenith to file their oppositions
 4                            to cross-motions for summary judgment
           November 19, 2020 Deadline for Penn-Star and Zenith to file their replies in
 5                            support of their respective cross-motions for summary
                              judgment
 6
           March 29, 2021, at Pretrial conference
 7         1:30 p.m.
           June 2, 2021, at   Trial
 8         8:30 a.m.
 9

10
     IT IS SO ORDERED.
11

12      Dated:   August 27, 2020                          /s/
13                                                 UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   2
